

117 S2815 IS: Seniors Saving on Insulin Act
U.S. Senate
2021-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2815IN THE SENATE OF THE UNITED STATESSeptember 23, 2021Mr. Kennedy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XI of the Social Security Act to provide for the continued implementation on a permanent basis of the Part D Senior Savings model.1.Short titleThis Act may be cited as the Seniors Saving on Insulin Act.2.Continuation of Part D Senior Savings ModelSection 1115A of the Social Security Act (42 U.S.C. 1315a) is amended by adding at the end the following new subsection:(h)Part D Senior Savings ModelNotwithstanding any other provision of law, the Secretary shall provide for the continued implementation on a permanent basis of the Part D Senior Savings Model under this section, under the same parameters under which such model was implemented for plan year 2021..